Citation Nr: 0731938	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  95-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a stomach 
disorder.

2.	Entitlement to service connection for a disorder 
manifested by a low sperm count.

3.	Entitlement to an initial rating in excess of 20 percent 
for left facial palsy.

4.	Entitlement to an initial rating in excess of 10 percent 
for a skin disorder, variously diagnosed as keloids and 
acne keloidalis nuchae.

5.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), previously 
evaluated as dysthymia, from March 10, 2003.

6.	Entitlement to service connection for a right eye 
disorder.

7.	Entitlement to service connection for a left eye 
disorder.

8.	Entitlement to service connection for hearing loss.

9.	Entitlement to service connection for Lyme disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1990 to May 
1994, including service in Southwest Asia during the Persian 
Gulf War, and had periods of service in the United States 
Army Reserves, evidently until 2003.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that granted the veteran's claims for 
service connection for left facial palsy and keloids that 
were assigned 20 and noncompensable disability evaluations, 
respectively, and denied his claims for service connection 
for a stomach disorder and a disorder manifested by a low 
sperm count.  A March 2007 rating action awarded a 10 percent 
rating for acne keloidalis nuchae.

In June 1997, the veteran testified during a hearing at the 
RO before a Veterans Law Judge (then referred to as a Member 
of the Board) who is no longer at the Board.  

In January 1998, the Board remanded the veteran's claims to 
the RO for further development.  At that time, the Board 
noted that the veteran's representative raised the issue of 
an increased rating for the veteran's service-connected 
dysthymia.  It was also noted that the veteran was awarded 
the Combat Infantryman Badge and diagnosed with PTSD due to 
his experiences in the Persian Gulf War.  Thus, the matter of 
entitlement to service connection for PTSD needed to be 
addressed.  Further, the Board noted that the veteran seemed 
to have raised issues regarding entitlement to secondary 
service connection for a left eye disorder and numbness, and 
said that he was told that his service-connected Bell's palsy 
may be Lyme disease.  These matters were also referred to the 
RO for appropriate action.

In a June 2006 written statement, the veteran's 
representative appears to suggest a claim for service 
connection for tinnitus.  That matter is referred to the RO 
for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2007 letter, the Board advised the veteran 
that the Veterans Law Judge who conducted his June 1997 
hearing was no longer employed at the Board.  The letter 
noted that law requires that the Veterans Law Judge who 
conducted a hearing on appeal must participate in any 
decision made on that appeal.  The veteran was advised of his 
right to have another Board hearing.  In a September 2007 
signed statement, the veteran said he wanted to attend a 
travel board hearing before a Veterans Law Judge at the NY 
RO. 

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claims without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a Board 
hearing at the RO.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 
C.F.R. §§ 20.700, 20.704 (2007).

Further, the Board notes that, an April 2003 rating decision 
granted service connection for PTSD, previously evaluated as 
dysthymia, and awarded a 30 percent rating, effective March 
10, 2003.  In a July 2003 written statement, the veteran's 
representative expressed disagreement with the percentage and 
effective date of that rating.  In a June 2005 rating 
decision, the RO denied a rating in excess of 30 percent for 
PTSD, previously evaluated as dysthymia, a compensable rating 
for folliculitis of the scalp, and service connection for 
left and right eye disorders, hearing loss, Lyme disease, and 
left sided-numbness.  In a June 2006 statement, the veteran's 
service representative expressly disagreed with the denial of 
increased evaluations for the veteran's PTSD, "Scar on the 
Head, "Paralysis of the Left side of the Face" and service 
connection for right and left eye disorders, residuals of 
Lyme disease, hearing loss, and tinnitus.   

The Board construes the veteran's representative's June 2003 
and June 2006 written statements as timely notice of 
disagreements (NODs) as to the issues of entitlement to 
service connection for right and left eye disorders, 
residuals of Lyme disease, and hearing loss, and an initial 
rating in excess of 30 percent for PTSD, previously evaluated 
as dysthymia, from March 10, 2003 (the veteran's skin and 
left facial numbness disability ratings were already on 
appeal).  Accordingly, the Board is required to remand these 
issues to the RO for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of a statement of the 
case.).

Accordingly, the case is REMANDED for the following action:


1.	The RO/AMC should expeditiously issue 
a statement of the case regarding the 
issues of entitlement to service 
connection for right and left eye 
disorders, residuals of Lyme disease, 
and hearing loss, and an initial 
rating in excess of 30 percent for 
PTSD previously evaluated as 
dysthymia, from March 10, 2003.  Then, 
if, and only if, the veteran completes 
his appeal by filing a timely 
substantive appeal as to these issues, 
should those claims be returned to the 
Board together with his other 
previously certified claims on appeal.  
If appealed they may also be subject 
of hearing testimony as directed in 
the paragraph below.

2.  The RO/AMC should take appropriate 
steps in order to expeditiously 
schedule the appellant for a Board 
hearing at the RO, in accordance with 
the veteran's September 2007 request.  
Appropriate notification of the 
hearing should be given to the 
appellant and his representative, and 
such notification should be 
documented and associated with the 
claims folders.  If appellant wants 
to withdraw the request for a 
hearing, he should do so in writing 
at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



